Case 1:19-cv-04203-RLY-MPB Document 36 Filed 09/03/20 Page 1 of 4 PageID #: 115




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  SANDY COOPER,                              )
                                             )
          Plaintiff,                         )
                                             )
  v.                                         )        CAUSE NO.: 1:19-cv-4203-RLY-MPB
                                             )
  SPARTANNASH ASSOCIATES,                    )
  LLC,                                       )
                                             )
          Defendant.                         )


           DEFENDANT’S MOTION FOR AWARD OF ATTORNEYS’ FEES
 _____________________________________________________________________________

        Defendant, SpartanNash Associates, LLC (“SpartanNash”) hereby moves this Court for

 an award of attorneys’ fees in the amount of $2,368.80. In support of its motion, SpartanNash

 states as follows:

        1.       This matter has been pending since October 14, 2019.

        2.       The parties conducted a settlement conference with Magistrate Judge Brookman

 on June 18, 2020, which resulted in a negotiated settlement. On June 19, 2020, Judge Brookman

 entered an order vacating all case management dates relating to discovery, filings, schedules,

 conferences and trial.

        3.       Based on the foregoing settlement, SpartanNash immediately ceased all discovery

 efforts with the expectation that the case was settled and that a dismissal would be forthcoming,

 per the parties’ agreement and the Court’s June 19, 2020 order.

        4.       Counsel for SpartanNash worked promptly and diligently to prepare a settlement

 agreement that reflected the terms of the parties’ negotiated settlement, transmitting a draft

 agreement to plaintiff’s counsel on June 19, 2020.
Case 1:19-cv-04203-RLY-MPB Document 36 Filed 09/03/20 Page 2 of 4 PageID #: 116




        5.      Counsel for the parties then exchanged and negotiated changes to the proposed

 settlement agreement through July 9, 2020, when the undersigned counsel transmitted a final,

 negotiated draft of the Settlement Agreement for signature. Plaintiff executed the agreement on

 July 16, 2020 and, one day later, revoked her agreement pursuant to the Older Workers Benefit

 Protection Act, 29 U.S.C. § 623, et seq. This was nearly a full month after Plaintiff first agreed

 to settle her claims, and only after SpartanNash had incurred time and expense preparing a

 settlement agreement.

        6.      Specifically, SpartanNash incurred attorney fees in the amount of $2,368.80 to

 prepare, negotiate, and finalize a written settlement agreement, all in reliance upon Plaintiff’s

 agreement to settle her claims in this matter.

        7.      Federal courts have inherent power to assess attorneys’ fees against parties and

 their counsel. Knepper v. Skekloff, 154 B.R. 75 (N.D. Ind. 1993) (citing Chambers v. Nasco, 501

 U.S. 32 (1991)). An award of fees is appropriate when a party needlessly delays or disrupts a

 proceeding. Chambers, 501 U.S. at 33.

        8.      Recoverable attorneys’ fees are limited to the reasonable fees that an attorney

 would charge a client. Bowerman v. Wal-Mart Stores, Inc., 2000 U.S. Dist. LEXIS 21616, at *3

 (S.D. Ind. Nov. 30, 2000). “The attorney’s standard hourly rate is the best measure of the

 attorney’s reasonable hourly rate.” EEOC v. Accurate Mech. Contractors, Inc., 863 F. Supp. 828,

 834 (E.D. Wis. 1994) (citing Gusman v. Unisys Corp., 986 F.2d 1146, 1150 (7th Cir. 1993)). This

 is because the rate clients are willing to pay the attorney accounts for his/her individual skill and

 ability. Gusman, 986 F.2d at 1150.

        9.      The Court also must determine whether the time allotted to the given task is

 reasonable under the circumstances. Accurate Mech., 863 F. Supp. at 834. However, “[t]he




                                                   2
Case 1:19-cv-04203-RLY-MPB Document 36 Filed 09/03/20 Page 3 of 4 PageID #: 117




 essential goal in shifting fees (to either party) is to do rough justice, not to achieve auditing

 perfection.” Fox v. Vice, 563 U.S. 826; 131 S. Ct. 2205, 2216; 180 L. Ed. 2d 45 (2011).

           10.   The undersigned defense counsel spent 4.7 hours of time preparing, negotiating,

 and finalizing a written settlement agreement that reflected the parties’ negotiations and

 agreement in the June 18, 2020 settlement conference. The precise tasks performed in this regard,

 and the amount of time devoted to those tasks, is set forth on the attached Exhibit A. This work

 was both necessary and efficiently performed. The undersigned counsel’s billing rate in this

 matter is $504.00/hour, which is reasonable in light of her knowledge, skills, and more than 25-

 years’ of experience, as set forth in the attached professional biography at Exhibit B.

           11.   These fees would not have been incurred by SpartanNash in the absence of

 Plaintiff’s agreement and subsequent failure to notify SpartanNash of her intended revocation

 until after a written settlement agreement had been prepared. SpartanNash therefore requests that

 this Court enter an Order in the form attached hereto as Exhibit C directing Plaintiff to pay

 SpartanNash $2,368.80 within 30 days following entry of the order.

           12.   Pursuant to Local Rule 7-1 (g)(2), the undersigned counsel for SpartanNash

 conducted a telephone conference with Plaintiff’s counsel Ryan Sullivan on Tuesday,

 September 1, 2020, in which the nature and substance of this motion and the requested relief were

 discussed, and Plaintiff’s concurrence sought. Plaintiff declined to concur in the relief requested

 herein.

  Dated: September 2, 2020                      /s/Andrea J. Bernard
                                                Andrea J. Bernard (Mich. Bar No. P49209)
                                                Admitted Pro Hac Vice
                                                WARNER NORCROSS + JUDD LLP
                                                150 Ottawa Avenue NW, Suite 1500
                                                Grand Rapids, Michigan 49503
                                                (616) 752-2199
                                                abernard@wnj.com



                                                  3
Case 1:19-cv-04203-RLY-MPB Document 36 Filed 09/03/20 Page 4 of 4 PageID #: 118




                                    CERTIFICATE OF SERVICE

        I hereby certify that on September 2, 2020, a copy of the foregoing pleading was filed

 electronically. Notice of this filing will be sent to the following counsel of record through the

 Court's Electronic Case Filing System. Parties may access this filing through the Court's system.

        Ryan Sullivan, Atty No. 34217-64
        BIESECKER DUTKANYCH & MACER, LLC
        Suite 1300
        8888 Keystone Crossing
        Indianapolis, IN 46240
                                         /s/Andrea J. Bernard
                                         Andrea J. Bernard




                                                 4
